Citation Nr: 0029351	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for a left knee disorder.

Entitlement to service connection for an abdominal disorder, 
including an undiagnosed illness manifested by abdominal 
pain.

Entitlement to a higher rating for right knee strain, 
initially assigned a 10 percent evaluation, effective from 
November 1997.

Entitlement to a higher rating for lumbosacral strain, 
initially assigned a 10 percent evaluation, effective from 
November 1997.

Entitlement to a higher rating for left shoulder strain, 
initially assigned a 10 percent evaluation, effective from 
November 1997.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1978 to October 
1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that determined the 
veteran had not submitted evidence of well grounded claims 
for service connection for a left knee disorder and an 
abdominal disorder; granted service connection for right knee 
strain and assigned a 10 percent evaluation for this 
condition, effective from November 1997; granted service 
connection for lumbosacral strain and assigned a 10 percent 
evaluation for this condition, effective from November 1997; 
and granted service connection for left shoulder strain and 
assigned a 10 percent evaluation for this condition, 
effective from November 1997.  The Board has classified the 
issues as shown on the first page of this decision.

The issue of entitlement to service connection for an 
abdominal disorder, including undiagnosed illness manifested 
by abdominal pain, will be discussed in the remand section of 
this decision.


FINDINGS OF FACT

1.  Left knee strain had its onset in service.

2.  The right knee condition is manifested primarily by 
tenderness and discomfort that produces functional impairment 
the equivalent of mild instability; limitation of motion, 
instability or other symptoms that produce more than mild 
functional impairment are not found.

3.  The low back condition is manifested primarily by pain 
and limitation of motion that produce moderate functional 
impairment; muscle spasms, unilateral loss of spine motion, 
marked limitation of motion or other symptoms that produce 
more than moderate functional impairment are not found.

4.  The left shoulder condition is manifested primarily by 
pain, limitation of motion, and muscle tenderness that 
produce moderate muscle impairment or injury; limitation of 
the left arm to shoulder level or symptoms that produce more 
than moderate muscle impairment or injury are not found.


CONCLUSIONS OF LAW

1.  Chronic left knee strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The criteria for a higher rating for right knee strain, 
initially assigned a 10 percent evaluation, effective from 
November 1997, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.71, Plate II, 4.71a, Codes 5257, 5260, 
5261 (1999).

3.  The criteria for a higher rating of 20 percent, effective 
from November 1997, for lumbosacral strain, initially 
assigned a 10 percent evaluation, effective from this date, 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Codes 5292, 5295 (1999).

4.  The criteria for a higher rating for left shoulder 
strain, initially assigned a 10 percent evaluation, effective 
from November 1997, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Code 5201, 4.73, Code 5301 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Knee Disorder

A.  Factual Background

The veteran had active service from June 1978 to October 
1997.

Service medical records show that the veteran was treated for 
left knee problems on various dates.  On several occasions, 
including treatments in October 1981, August 1989, and 
November 1989, chondromalacia was suspected; and at the time 
of his treatment in May 1996, the impression was bursitis.  
At the time of his medical examination for retirement from 
service in October 1997, he complained of pain of various 
joints.  A left knee disorder was not found.

The veteran underwent a VA orthopedic examination in January 
1998.  He complained of left knee pain and a great deal of 
difficulty with this knee when he tried to bend or kneel.  No 
significant abnormalities were found.  X-rays of the knees 
were negative.  The diagnosis was chronic left knee strain.  
The physician noted that the examination was conducted during 
a period of quiescent symptoms and that during flareups that 
would occur with varying frequency, the physical findings 
would be significantly changed.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A longitudinal review of all the evidence in this case leaves 
the Board uncertain as to whether or not the veteran has a 
chronic left knee disorder that had its onset in service.  
The service medical records show that the veteran was seen 
for left knee problems on various dates, and the post-service 
records show that he has had continuous left knee problems 
since separation from service.  The report of his VA 
orthopedic examination in January 1998 reveals the presence 
of chronic left knee strain.  

While the left knee strain was essentially asymptomatic at 
the January 1998 VA medical examination, the examiner noted 
that the examination was conducted during a quiescent period 
and that the physical findings could be significantly changed 
during periods of flareups that would occur with varying 
frequency.  The evidence does not disassociate the veteran's 
current chronic left knee strain from his left knee problems 
in service, and the Board finds that the overall evidence is 
in equipoise with regard as to whether or not the veteran has 
a current chronic left knee disorder that had its onset in 
service.  Under the circumstances, service connection is 
warranted for the left knee condition with application of the 
benefit of the doubt doctrine in favor of the veteran in 
accordance with the provisions of 38 U.S.C.A. § 5107(b).  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service 
connection is granted for left knee strain.


II.  Entitlement to a Higher Rating for Right Knee Strain, 
Initially Assigned a 10 Percent Evaluation, Effective from 
November 1997

At the January 1998 VA orthopedic examination, the veteran 
complained of a great deal of difficulty with his knees when 
he tried to bend or kneel.  On examination of the right knee, 
there was slight recurvatum on passive motion and slight 
tenderness on palpation of the anterior medial and posterior 
medial aspect of this knee.  There was good stability both 
anterior posteriorly and medially laterally.  Rotation 
stability was norm, but he experienced some discomfort on 
stressing this area.  Range of motion of the right knee was 
from zero to 140 degrees.  There were no other significant 
abnormalities or neurological deficits associated with the 
right knee condition found.  X-rays of the knees were 
negative.  The diagnosis was right knee strain.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Statements from the veteran are to the effect that he has 
right knee pain that causes functional impairment.  The 
evidence does not show the presence of any limitation of 
motion of this knee.   Hence, a higher rating for the right 
knee condition is not warranted under the provisions of 
diagnostic code 5260 or 5261, and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are not for application.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The report of the veteran's VA orthopedic examination 
indicates that he has slight tenderness in the right knee 
area and some discomfort with stressing.  The evidence does 
not show the presence of any significant instability or other 
symptoms that produce moderate functional impairment.  A 
review of all the evidence, however, including the veteran's 
statements, indicate that a 10 percent rating based on slight 
tenderness and discomfort with stressing of the right knee 
rated as slight instability under diagnostic code 5257, best 
represents the veteran's disability picture.  The 
preponderance of the evidence is against the claim for a 
higher rating for the right knee disorder, and the claim is 
denied.


III.  Entitlement to a Higher Rating for Lumbosacral Strain, 
Initially Assigned a 10 Percent Evaluation, Effective from 
November 1997

The report of the veteran's VA orthopedic examination in 
January 1998 shows that he complained of low back pain.  On 
examination, straight leg raising was to 80 degrees, 
bilaterally, with slight back discomfort elicited.  Ely's 
maneuver was negative, bilaterally.  There was no sensory or 
motor deficit with either lower extremity.  Range of motion 
of the lumbar spine was flexion to 65 degrees, extension 
backwards to 20 degrees, side bending was to 30 degrees to 
each side, and rotation was to 20 degrees to each side.  X-
rays of the lumbosacral spine were reportedly negative.  The 
diagnosis was chronic lumbosacral strain.  The examiner noted 
that examination was conducted during a period of quiescent 
symptoms and that the physical findings could be 
significantly changed during periods of flareups that would 
occur with varying frequency.  The quantification of such 
changes, however, would require examination during such 
flareups.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The overall evidence shows that the veteran's low back 
condition is manifested primarily by low back pain and slight 
to moderate limitation of motion.  The evidence does not 
indicate the presence of muscle spasm, marked limitation of 
motion or other symptoms that produce severe functional 
impairment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the veteran has slight 
to moderate limitation of motion of the lumbar spine and low 
back pain.  These findings with consideration of the 
functional impairment caused by the low back pain in 
accordance with the provisions of 38 C.F.R. §§ 4.40 and 4.45 
support the assignment of a 20 percent rating for the low 
back condition, effective from the date of the claim, under 
diagnostic code 5292 or 5295, but not both because of the 
rule against the pyramiding of disability evaluations.  
38 C.F.R. § 4.14 (1999).


IV.  Entitlement to a Higher Rating for Left Shoulder Strain, 
Initially Assigned a 10 Percent Evaluation, Effective from 
November 1997

The report of the veteran's medical examination for 
retirement from service in October 1997 reveals that he is 
left-handed.

The report of the veteran's VA orthopedic examination in 
January 1998 notes a history of injury to the left shoulder 
in 1987.  He complained of left shoulder pain with radiation 
into the axilla and the left chest.  On examination, there 
was no deformity of the left shoulder.  There was slight 
tenderness on palpation of the chest wall, following the 
serratus anterior muscle.  There was no evidence of any 
winged scapula.  There was no crepitus palpable in motion of 
the shoulder.  The left shoulder forward flexion was to 180 
degrees, abduction was to 180 degrees, external rotation was 
to about 60 degrees with back discomfort elicited, and 
internal rotation was to 60 degrees with discomfort at that 
level.  X-rays of the left shoulder were reportedly negative.  
The diagnosis was left shoulder strain.

The evidence indicates that the veteran is left-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 
5201.

The evidence reveals that the veteran has tenderness in the 
area of the serratus anterior muscle, Muscle Group I.  A 
10 percent rating is warranted for moderate injury to Muscle 
Group I (extrinsic muscles of the shoulder girdle) of the 
major upper extremity.  A 30 percent rating requires 
moderately severe injury.  38 C.F.R. § 4.73, Code 5301.

The standard ranges of motion of the shoulder are 180 degrees 
of forward elevation (flexion), 180 degrees of abduction, 90 
degrees of external rotation, and 90 degrees of internal 
rotation.  38 C.F.R. § 4.71, Plate I.

The evidence indicates that the veteran has slight limitation 
of external and internal rotation of the left shoulder, and 
discomfort at 60 degrees with these motions.  There is no 
evidence of limitation of forward elevation to support the 
assignment of a 20 percent rating for the left shoulder 
condition under diagnostic code 5201, even with consideration 
of the provisions of 38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain, weakness, incoordination, 
and fatigability, as required by the holding in Deluca, 8 
Vet. App. 202.

The muscle tenderness in the area of the left shoulder when 
considered with the slight limitation of external and 
internal rotation, and the provisions of 38 C.F.R. §§ 4.40 
and 4.45, do support the assignment of a 10 percent rating 
for the left shoulder condition under diagnostic code 5301 
based on moderate muscle impairment or injury.  The evidence, 
however, does not show manifestations of the left shoulder 
condition that produce severe muscle impairment or injury to 
support a 30 percent rating for this condition under 
diagnostic code 5301.

The preponderance of the evidence is against the claim for a 
higher rating for the left shoulder strain, and the claim is 
denied.

Nor does the evidence show manifestations of the right knee 
and left shoulder conditions warranting a higher rating for 
either of these conditions for a specific period or a 
"staged rating" at any time since the effective date of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nor does 
the evidence show manifestations of a low back condition 
warranting a rating in excess of 20 percent for this 
condition at any time since the effective date of the claim.

Since the preponderance of the evidence is against the claims 
for higher rating for the right knee and left shoulder 
conditions, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49.



ORDER

Service connection for left knee strain is granted.

A higher rating for right knee strain, initially assigned a 
10 percent evaluation, effective from November 1997, is 
denied.

A higher rating of 20 percent for lumbosacral strain, 
effective from November 1997, initially assigned a 10 percent 
evaluation, effective from this date, is granted, subject to 
the regulations applicable to the payment of monetary 
benefits.

A higher rating for left shoulder strain, initially assigned 
a 10 percent evaluation, effective from November 1997, is 
denied.


REMAND

A DD Form 214 shows that the veteran was awarded medals for 
service in the Persian Gulf War (PGW).  In his substantive 
appeal, he maintains that he started having abdominal pain 
during the PGW.  The record does not verify the dates of the 
veteran's service in the Southwest Asia theater of operation 
in the PGW.

A review of the record shows that the RO has not considered 
the provisions of 38 C.F.R. § 3.317 with regard to the claim 
for service connection for an abdominal disorder, including 
an undiagnosed illness manifested by abdominal pain.  Nor 
does the record indicate that the veteran was provided a VA 
medical examination under new guidelines for veterans of the 
PGW.


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the National 
Personnel Records Center to verify the 
dates of the veteran's service in the 
Southwest Asia theater during the PGW.

2.  After the above development, if 
appropriate, the veteran should be 
scheduled for a VA examination for former 
veterans of the PGW in order to determine 
the nature and extent of any stomach 
disorder, including an undiagnosed 
illness manifested by stomach pain.  
Particular attention should be given to 
guideline no. 7 (final report) in the 
joint memorandum of the VA Undersecretary 
for Benefits and VA Undersecretary for 
Heath with regard to these examinations.

3.  After the above development, the RO 
should review the claim for service 
connection for a stomach disorder, 
including an undiagnosed illness 
manifested by stomach pain.  This review 
should consider the provisions of 
38 C.F.R. § 3.317.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 13 -


